EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, effective as of May 15, 2008 (the “Effective Date”), is made by
and between Monster Worldwide, Inc., a Delaware corporation (the “Company”), and
James M. Langrock (the “Executive”).

 

RECITALS:

 

A.            The Company desires to employ the Executive as its Senior Vice
President – Chief Accounting Officer; and

 

B.            The Executive desires to commit himself to serve the Company on
the terms herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

 

1.             Certain Definitions.

 

(a)           “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such Person.  For purposes of this
Section 1(a), “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended.

 

(b)           “Annual Base Salary” shall have the meaning set forth in
Section 5(a).

 

(c)           “Board” shall mean the Board of Directors of the Company.

 

(d)           “Bonus” shall have the meaning set forth in Section 5(b).

 

(e)           The Company shall have “Cause” to terminate the Executive’s
employment upon:

 

(i)            the Executive’s willful misconduct or gross negligence in the
performance of his duties hereunder, or his willful failure to attempt in good
faith to carry out, or comply with, in any material respect any lawful and
reasonable written directive of the Board or the Chief Executive Officer or
Chief Financial Officer or the Executive’s willful material violation of the
Company’s statement of corporate policy and code of conduct at any time after
such statement and code have been adopted by the Board and have been set forth
in writing and delivered to the Executive;

 

(ii)           the Executive’s unlawful use (including being under the
influence) of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities;

 

--------------------------------------------------------------------------------


 

(iii)          the Executive’s failure or refusal to reasonably cooperate with
any governmental/regulatory authority having jurisdiction over the Executive and
the Company;

 

(iv)          the Executive’s material breach of this Agreement;

 

(v)           the Executive’s intentional commission at any time in the
performance of his duties hereunder of any act of fraud, embezzlement,
misappropriation of Company property, moral turpitude or breach of fiduciary
duty against the Company that has a material adverse effect on the Company; or

 

(vi)          the Executive’s commission of a felony, other than as a result of
vicarious liability or as a result of a traffic violation.

 

Notwithstanding the foregoing, termination of the Executive’s employment
hereunder by the Company for Cause shall not be effective as a termination for
Cause unless the provisions of this paragraph shall first have been satisfied. 
The Executive shall be given written notice by the Company, with such notice
stating in reasonable detail the particular circumstances that constitute the
grounds on which the proposed termination for Cause is based.  The Executive
shall have twenty (20) days after receipt of such notice to fully cure such
alleged violation.  If he fails to cure such alleged violation within such
twenty (20)-day period, the Executive’s employment shall thereupon be terminated
for Cause.  For purposes hereof, no act or omission shall be deemed to be
“willful” if such act or omission was taken (or omitted) in the good faith
belief that such is in the best interests of, or not opposed to the best
interests of, the Company or if such act or omission resulted from the
Executive’s physical or mental incapacity.

 

(f)            “Change in Control” means at such time as any of:

 

(i)            the direct or indirect sale, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the properties or assets of the Company and its subsidiaries, taken as a
whole, to any “person” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”));

 

(ii)           the stockholders of the Company approve a plan of complete
liquidation of the Company;

 

(iii)          any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), other than any Permitted Investor, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 25% of the total voting power of the Voting
Interests of the Company on a fully diluted basis;

 

(iv)          the stockholders of the Company approve a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the total voting power represented by the

 

2

--------------------------------------------------------------------------------


 

voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(v)           the first day as of which a majority of the members of the Board
of Directors of the Company are not Continuing Directors.

 

(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h)           “Committee” shall mean the Compensation/Stock Option Committee of
the Board.

 

(i)            “Common Stock” shall mean the $.01 par value common stock of the
Company.

 

(j)            “Company” shall, except as otherwise provided in Section 9, have
the meaning set forth in the preamble hereto.

 

(k)           “Competitive Business” shall mean at any time during the Term and
during the 12-month period immediately following the Date of Termination, any
entity (which term “entity” shall for purposes of this Section 1(k) include any
subsidiaries, parent entities or other Affiliates thereof) that, as of the Date
of Termination, competes with any of the businesses of the Company.

 

(l)            “Continuing Director” means (i) any member of the Board
immediately following the election of directors at the Company’s 2008 annual
meeting of stockholders or (ii) any person who subsequently becomes a member of
the Board who was elected by a majority of Continuing Directors or whose
appointment, election or nomination for election to the Board is recommended by
a majority of the Continuing Directors (which person shall thereby become a
“Continuing Director”).

 

(m)          “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by his death, the date of his death; (ii) if the Executive’s
employment is terminated as a result of Disability, the date provided in
Section 6(a)(ii); and (iii) if the Executive’s employment is terminated pursuant
to Sections 6(a)(iii) — (vii), the date specified in the Notice of Termination
(or if no such date is specified, the last day of the Executive’s active
employment with the Company), in each case provided in accordance with this
Agreement.

 

(n)           “Disability” shall mean “Disabled” as such term is defined in
Section 409A(a)(2)(C) of the Code.

 

(o)           “Equity Incentive Plan” means the Company’s 1999 Long-Term
Incentive Plan, as amended from time to time (or any other equity based
compensation plan or agreement that may be adopted or entered into by the
Company from time to time).

 

(p)           “Executive” shall have the meaning set forth in the preamble
hereto.

 

3

--------------------------------------------------------------------------------


 

(q)           The Executive shall have “Good Reason” to resign his employment
upon the occurrence of any of the following without the Executive’s prior
written consent:

 

(i)            failure of the Company to continue the Executive in the position
of, and with the titles of, Senior Vice President – Chief Accounting Officer,

 

(ii)           a material diminution or undue dilution in the nature or scope of
the Executive’s employment responsibilities, duties or authority, a material
interference with the discharge of the Executive’s responsibilities, duties or
authority or the assignment to the Executive of duties or responsibilities that
are materially and adversely inconsistent with his then position;

 

(iii)          relocation of the Company’s executive offices more than 35 miles
from New York City, or any requirement that the Executive relocate from his
residence from the place existing on the Effective Date;

 

(iv)          failure of the Company to timely make any material payment or
provide any material benefit under this Agreement, or the Company’s reduction of
any compensation or equity or any material reduction of any benefits that the
Executive is eligible to receive under this Agreement; or

 

(v)           the Company’s material breach of this Agreement; provided,
however, that notwithstanding the foregoing the Executive may not resign his
employment for Good Reason unless: (x) the Executive provides the Company with
at least 30 days prior written notice of his intent to resign for Good Reason
(which notice is provided not later than the 90th day following the date on
which the Executive becomes aware of the occurrence of the event constituting
Good Reason), and (y) the Company does not remedy the alleged
violation(s) within such 30-day period; and, provided, further, that
notwithstanding the foregoing if the Executive is suspended pursuant to
Section 6(b), such suspension (and any corresponding diminution of the
Executive’s title, duties or compensation, or other change to the Executive’s
employment arrangements described hereunder) shall not, in and of itself, give
the Executive Good Reason to resign his employment.

 

(r)            “Intellectual Property” shall have the meaning set forth in
Section 9(f).

 

(s)           “Non-Compete Term” shall have the meaning set forth in
Section 9(a).

 

(t)            “Notice of Termination” shall have the meaning set forth in
Section 6(b).

 

(u)           “Option” shall mean an option to purchase Common Stock pursuant to
the Equity Incentive Plan, as amended from time to time (or any other equity
based compensation plan or agreement that may be adopted or entered into by the
Company from time to time).

 

4

--------------------------------------------------------------------------------


 

(v)           “Person” shall mean an individual, partnership, corporation,
business trust, limited liability company, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

 

(w)          “Pro-Rata Bonus” shall have the meaning set forth in Section 7(d).

 

(x)            “Release” shall have the meaning set forth in Section 7(b).

 

(y)           “Restricted Stock” or “Restricted Stock unit” shall mean a share
or shares of Common Stock (or a unit or units representing Common Stock) granted
to the Executive pursuant to the Equity Incentive Plan, as amended from time to
time (or any other equity based compensation plan or agreement that may be
adopted or entered into by the Company from time to time).

 

(z)            “Term” shall have the meaning set forth in Section 2.

 

(aa)         “Voting Stock” means all capital stock of the Company which by its
terms may be voted on all matters submitted to stockholders of the Company
generally.

 

2.             Employment.  Subject to Section 6, the Company shall employ the
Executive and the Executive shall continue in the employ of the Company as an
employee at will pursuant to the terms of this Agreement, as may be amended (the
“Term”).

 

3.             Position and Duties.  The Executive shall serve as Senior Vice
President – Chief Accounting Officer, with such duties and responsibilities with
respect to the Company and its Affiliates as the Company’s Chief Financial
Officer so directs.  The Executive shall devote substantially all of his
business time, attention and efforts, toward the performance of his duties under
this Agreement.  Notwithstanding the foregoing, the Executive may manage his
personal investments, be involved in charitable and professional activities
(including serving on charitable and professional boards), and, with the consent
of the Board, serve on not more than two boards of directors and advisory
committees of public companies (including service on the Board of the Company),
so long as such service does not materially interfere with the performance of
the Executive’s duties hereunder or violate Section 9 hereof.

 

4.             Place of Performance.  In connection with his employment during
the Term, the Executive shall be based at the Company’s offices in New York
City, except for necessary travel on the Company’s business.

 

5.             Compensation and Related Matters.

 

(a)           Annual Base Salary.  At the commencement of the Term, the
Executive shall receive a base salary at a rate of $350,000 per annum (the
“Annual Base Salary”), paid in accordance with the Company’s general payroll
practices for executives, but no less frequently than monthly.  The CEO, Board
and the Committee may in their sole discretion review the rate of Annual Base
Salary payable to the Executive in effect from time to time, and may, in their

 

5

--------------------------------------------------------------------------------


 

sole discretion, increase (but not decrease) the rate of Annual Base Salary
payable hereunder; provided, however, that any increased rate shall thereafter
be the rate of “Annual Base Salary” hereunder.

 

(b)           Bonus.  The Executive shall be eligible to receive an annual
bonus, or any pro rated portion thereof (the “Bonus”), as determined pursuant to
the Company’s 1999 Long Term Incentive Plan (or any similar or successor plan)
(collectively, the “Bonus Plan”), and on the basis of the Executive’s or the
Company’s attainment of objective financial or other operating criteria
established by the Committee in its sole good faith discretion and in
consultation with the Executive.  The Executive’s initial target Bonus shall be
60% of his Annual Base Salary subject to his continued employment with the
Company through the date such bonus is paid. Executive’s bonus for 2008 will not
be subject to pro-ration based on his start date with the Company. The Bonus for
each fiscal year shall be paid to the Executive no later than 75 days following
the completion of such fiscal year.  In addition, the Executive shall be
eligible to participate in any other bonus or compensation plan or program that
may be established by the Committee and that covers the Executive (even if such
plan or program does not provide for qualified performance-based bonuses within
the meaning of Code Section 162(m)), at a level commensurate with the
Executive’s position.

 

(c)           Sign-On Bonus.  The Executive shall receive a one-time sign-on
bonus of $500,000 (the “Sign-on Bonus”) (less applicable withholding taxes)
which shall be paid in a lump sum within 30 days of the Effective Date.

 

(d)           Equity Awards.

 

(i)            The Company shall recommend to the Compensation Committee of the
Board (the “Compensation Committee”) within three months of the Effective Date
that, subject to Compensation Committee approval, Executive shall be awarded
30,000 shares of Restricted Stock in accordance with the terms of the Equity
Incentive Plan, subject to such vesting of one-fourth (1/4) thereof on each of
the first anniversary of the approval date of such award by the Compensation
Committee and each of the three anniversaries thereafter.  Additionally, the
award of the Restricted Stock, if any, shall be subject to (i) the terms of the
Company’s standard Restricted Stock agreement which shall be required to be
signed and returned by the Executive for the award to be effective, and
(ii) compliance with applicable securities laws and the Company’s policies
concerning insider trading and equity practices, as determined by the
Compensation Committee in its sole discretion.

 

(ii)           For each year during the Term after 2008, the Executive shall be
eligible to be granted Restricted Stock units, Restricted Stock, Options and/or
other equity compensation awards at such time(s) and in such amount(s) as may be
determined by the Committee in its sole discretion, at a level commensurate with
the Executive’s position.  For the avoidance of doubt, the Compensation
Committee shall have complete and sole discretion as to whether to grant awards
(if any) under this Section 5(d)(ii).

 

6

--------------------------------------------------------------------------------


 

(e)           Benefits.  The Executive (and his eligible dependents) shall be
entitled to receive such benefits (including, without limitation, fringe
benefits and perquisites) and to participate in such employee benefit plans,
including life, health and disability insurance policies and the Company’s Code
Section 401(k) pension plan, as are generally provided by the Company to its
executives at a comparable level in accordance with the terms of such plans,
practices and programs of the Company, at a level commensurate with the
Executive’s position.

 

(f)            Expenses.  The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by the Executive in connection with
the performance of the Executive’s duties as an employee of the Company.  Such
reimbursement is subject to the submission to the Company by the Executive of
appropriate documentation and/or vouchers in accordance with the customary
procedures of the Company for expense reimbursement, as such procedures may be
revised by the Company from time to time and to such caps on reimbursements as
the Board may from time to time impose.

 

(g)           Paid Time Off.  The Company shall provide the Executive with Paid
Time Off (“PTO”) based on length of service with the Company. Under such plan
the Executive will be eligible to accrue PTO daily with an annual maximum PTO
entitlement of 168 hours (21 days a year) until reaching the fifth (5th)
anniversary of the Effective Date. Upon reaching the fifth (5th) anniversary of
the Effective Date, the Executive will accrue PTO daily with an annual PTO
entitlement of 208 hours (26 days a year) until the tenth (10th) anniversary of
the Effective Date.. The daily accrual is the annual accrual amount divided by
the total days in a year. PTO encompasses vacation days, personal days and sick
days, including the waiting period for short term disability coverage.

 

6.             Termination.  The Executive’s employment hereunder may be
terminated by the Company, on the one hand, or the Executive, on the other hand,
as applicable, without any breach of this Agreement only under the following
circumstances:

 

(a)           Terminations.

 

(i)            Death.  The Executive’s employment hereunder shall terminate upon
his death.

 

(ii)           Disability.  In the event of the Executive’s Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive’s employment while he remains so disabled.  In such event, the
Executive’s employment with the Company shall terminate effective on the 14th
day after delivery of such notice, provided that within the 14 days after such
delivery, the Executive shall not have returned to full-time performance of his
duties.

 

(iii)          Cause.  The Board may terminate the Executive’s employment
hereunder for Cause in accordance with the terms of Section 1(e) hereof.

 

7

--------------------------------------------------------------------------------


 

(iv)          Good Reason.  The Executive may terminate his employment for Good
Reason in accordance with the terms of Section 1(q) hereof.

 

(v)           Without Cause.  The Company may terminate the Executive’s
employment without Cause upon 30 days written notice to the Executive.

 

(vi)          Resignation without Good Reason.  The Executive may resign his
employment without Good Reason upon 60 days written notice to the Company.

 

(b)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive under this Section 6 (other than
termination pursuant to paragraph (a)(i) or (a)(vii)) shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and specifying a Date
of Termination in accordance with this Agreement (a “Notice of Termination”);
provided, the Company may suspend the Executive from his position with full pay
during any notice period.

 

(c)           Upon the occurrence of any termination of the Executive’s
employment with the Company, the Executive shall and shall be deemed to
immediately resign from any membership on the Board and from any committees
thereof (and the Executive shall promptly tender to the Board a written
resignation letter effecting the foregoing).

 

7.             Severance Payments and Benefits.

 

(a)           Termination for any Reason.  In the event the Executive’s
employment with the Company is terminated for any reason, as soon as reasonably
practicable after such termination the Company shall pay the Executive (or his
beneficiary in the event of his death) a lump sum equal to any unpaid Annual
Base Salary that has accrued as of the Date of Termination, any unreimbursed
expenses due to the Executive, and an amount for any accrued but unused vacation
days and any earned but unpaid Bonus for any fiscal year of the Company
completed prior to the date of such termination.  The Executive shall also be
entitled to accrued, vested benefits under the Company’s benefit plans and
programs as provided therein.  The Executive shall be entitled to the cash
severance payments described below only as set forth herein, and the provisions
of this Section 7 shall supersede in their entirety any severance payment
provisions in any severance plan, policy, program or arrangement maintained by
the Company.

 

(b)           Terminations without Cause or for Good Reason.  Except as
otherwise provided by Section 7(c) with respect to certain terminations of
employment after a Change in Control, if the Executive’s employment shall
terminate without Cause (pursuant to Section 6(a)(v)), or for Good Reason
(pursuant to Section 6(a)(iv)), the Company shall (subject to the Executive’s
entering into a General Release with the Company in substantially the form
attached hereto as Exhibit A (the “Release”)):

 

8

--------------------------------------------------------------------------------


 

(i)            Pay to the Executive as severance an amount equal to the
Executive’s then current Annual Base Salary in equal monthly installments during
the period beginning on the Date of Termination and ending on the first
anniversary thereof; provided, however, that no amount shall be payable on or
following the date the Executive first (i) breaches any of the covenants set
forth in Sections 9(a) or 9(b) or (ii) materially breaches any of the covenants
set forth in Section 9(c) or 9(e), which is not remedied (if remediable) within
30 days after receipt of written notice from the Company specifying the breach;

 

(ii)           Continue to provide, at the Company’s expense, the Executive (and
his eligible dependents) with the medical, dental and life insurance coverage in
which he (or his eligible dependents) was participating as of the Date of
Termination (at a level then in effect with respect to coverage and employee
premiums) until the first anniversary of the Date of Termination; and

 

(iii)          Pay to the Executive a Pro-Rata Bonus, as defined in
Section 7(d), when bonuses are paid for the year of termination.

 

(c)           Certain Terminations after a Change in Control.  If the
Executive’s employment shall terminate without Cause (pursuant to
Section 6(a)(v)) or for Good Reason (pursuant to Section 6(a)(iv)) after a
Change in Control, in any such case, the Company shall (subject to the
Executive’s entering into the Release):

 

(i)            Pay to the Executive an amount equal to the Executive’s then
current Annual Base Salary; payable in cash in a lump sum as soon as reasonably
practicable after such termination of employment but in no event later than
five (5) business days thereafter;

 

(ii)           Continue to provide, at the Company’s expense, the Executive (and
his eligible dependents) with the medical, dental and life insurance coverage in
which he (or his dependents) was participating as of the Date of Termination (at
a level then in effect with respect to coverage and employee premiums) until the
first anniversary of the Date of Termination;

 

(iii)          Pay Executive a Pro-Rata Bonus, as defined in Section 7(d), when
bonuses are paid for the year of termination;

 

(iv)          all Restricted Stock units, Restricted Stock, Options and other
equity compensation awards then held by the Executive shall become fully vested,
free from restriction and/or exercisable for the balance of their respective
terms with respect to all shares subject thereto; and

 

(v)           Notwithstanding any other provision of this Agreement, the parties
acknowledge and agree that Sections 7(b) and 7(c) shall operate in the
alternative and that any payments and benefits that the Executive shall be
entitled to receive pursuant to this Section 7(c) in connection with a
termination of his employment and the subsequent occurrence of a Change

 

9

--------------------------------------------------------------------------------


 

in Control shall be offset by payments and benefits received by the Executive
pursuant to Section 7(b) on or prior to the effective date of such Change in
Control.

 

(d)           Termination by Reason of Disability or Death.  If the Executive’s
employment shall terminate by reason of his Disability (pursuant to
Section 6(a)(ii)) or death (pursuant to Section 6(a)(i)), then the Company shall
pay to the Executive (or Executive’s estate) when bonuses are paid for the year
of termination a pro-rated amount of the Executive’s Bonus for the fiscal year
in which the Date of Termination occurs equal to the product of (i) the amount
of the Bonus the Executive would have otherwise earned had he been employed by
the Company on the last day of the fiscal year in which the Date of Termination
occurs and (ii) the ratio of (A) the number of days elapsed during such fiscal
year prior to the Date of Termination to (B) 365 (the “Pro-Rata Bonus”), and
provide the Executive (and his eligible dependents), as applicable, with the
continued health coverage described in
Section 7(b)(ii).

 

(e)           Survival.  The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto which shall have accrued
hereunder prior to such expiration.

 

(f)            No Mitigation/Set-Off.  The Executive shall have no obligation to
mitigate any payments due hereunder.  Any amounts earned by the Executive from
other employment shall not offset amounts due hereunder, except as provided in
this Section 7.  The Company’s obligation to pay the Executive the amounts
provided hereunder shall not be subject to set-off, counterclaim or recoupment
of amounts owed by the Executive to the Company or its affiliates, except (i) as
provided by Section 7 and/or (ii) for any specific, stated amounts owed by the
Executive to the Company as evidenced by a writing signed by the Executive.

 

8.             [Intentionally omitted]

 

9.             Certain Restrictive Covenants.

 

(a)           The Executive shall not, at any time during the Term or during the
12-month period following the Date of Termination (the “Non-Compete Term”)
without the Board’s prior written consent directly or indirectly engage in, have
any equity interest in, or manage or operate (whether as a director, officer,
employee, agent, representative, security holder, consultant or otherwise) any
Competitive Business; provided, however, that: (x) the Executive shall be
permitted to acquire a passive stock or equity interest in such a Competitive
Business provided the stock or other equity interest acquired is not more than
five percent (5%) of the outstanding interest in such a Competitive Business;
(y) the Executive shall be permitted to acquire any investment through a mutual
fund, private equity fund or other pooled account that is not controlled by the
Executive and which he has less than a five percent (5%) interest; or (z) the
Executive may provide services to a subsidiary, division or Affiliate of a
Competitive Business if such subsidiary, division or Affiliate is not itself
engaged in a Competitive Business and the Executive does not provide services
to, or have any responsibilities regarding, the Competitive Business.  At any
time during the Non-Compete Term following the Date of Termination, the
Executive may request in writing to the Board that the Board consent to the
Executive’s direct or

 

10

--------------------------------------------------------------------------------


 

indirect engagement in, ownership of equity interest in, or management or
operation of (whether as a director, officer, employee, agent, representative,
security holder, consultant or otherwise) any Competitive Business, which
request the Board shall consider in good faith based upon the Board’s reasonable
determination of the potential impact of the Executive’s involvement in such
Competitive Business on the Company and its stockholders.  If the Executive
believes that the Board would benefit from any additional information or if the
Executive has any issues or questions regarding any action taken or to be taken
by the Board in connection with this Section 9(a), then the Board and the
Executive (along with their respective representatives) shall meet and discuss
any such issues or questions, and the Executive shall be permitted to present
the Board with any relevant information that he deems appropriate.  The Board
and the Executive shall act in good faith to address all outstanding issues and
questions while protecting the interests of the Company and its stockholders.

 

(b)           During the 12 month period following the Date of Termination, the
Executive shall not, directly or indirectly (a) recruit, hire or otherwise
solicit any person employed by the Company, its subsidiaries, or any of their
respective Affiliates as of the Termination Date, (b) recruit, hire or otherwise
solicit for employment any person known by the Executive (after reasonable
inquiry) to be employed at the time by the Company, its subsidiaries, or any of
their respective Affiliates as of the date of the solicitation, (c) recruit or
otherwise solicit or induce any non-clerical employee, director, consultant,
wholesale customer, vendor, supplier, lessor or lessee of the Company to
terminate his or its employment or arrangement with the Company or otherwise
change its relationship with the Company, provided that nothing in this
Section 9(b) shall prohibit the Executive from providing employment, personal or
other references for any such Person or general advertising for employees by the
Executive or any Person of which the Executive is an employee or Affiliate.

 

(c)           Except as the Executive deems necessary (or, in good faith,
desirable) to be disclosed in connection with the performance of the Executive’s
duties hereunder or as specifically set forth in this Section 9, the Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for his benefit or
the benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, business
plans, designs, marketing or other business strategies, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets.  Notwithstanding anything herein to the contrary,
nothing shall prohibit the Executive from disclosing any information that is
(i) generally known by the public (unless such knowledge occurs as a result of
the Executive’s breach of any portion of this
Section 9(c)), (ii) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, provided that, unless

 

11

--------------------------------------------------------------------------------


 

otherwise prohibited by law and provided such information is not related to any
illegal activities of the Company or any of its subsidiaries, the Executive
shall provide the Company with prompt notice of any such requested or required
disclosure and shall reasonably cooperate with the Company in any effort by the
Company to prevent or otherwise contest such disclosure or (iii) with respect to
any other litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement.  The parties
hereby stipulate and agree that as between them the foregoing matters are
important, material and confidential proprietary information and trade secrets
and affect the successful conduct of the businesses of the Company (and any
successor or assignee of the Company).  Upon termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning the Company’s customers, business plans, designs, marketing or other
business strategies, products or processes, provided that the Executive may
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes, (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company and (v) copies of minutes, presentation materials and personal notes
from any meeting of the Board, or any committee thereof, while he was a member
of the Board.

 

(d)           The Executive shall reasonably cooperate with and assist the
Company and its counsel at any time and in any manner reasonably required by the
Company or its counsel (with due regard for the Executive’s other commitments if
he is not employed by the Company) in connection with any litigation or other
legal process affecting the Company of which the Executive has knowledge as a
result of his employment with the Company (other than any litigation with
respect to this Agreement).  In any event, (i) in any matter subject to this
Section 9(d), the Executive shall not be required to act against the best
interests of any new employer or new business venture in which he is a partner
or active participant and (ii) any request for such cooperation shall take into
account (A) the significance of the matters at issue in the litigation,
arbitration, proceeding or investigation and (B) the Executive’s other personal
and business commitments.  The Company agrees to provide the Executive
reasonable notice in the event his assistance is required.  The Company will
reimburse the Executive for all reasonable expenses and costs he may incur as a
result of providing such assistance, including lost wages (after the Term),
travel costs and legal fees to the extent the Executive reasonably believes that
separate representation is warranted.  The Executive’s entitlement to
reimbursement of expenses, including legal fees pursuant to this Section 9(d),
shall in no way affect the Executive’s rights to be indemnified and/or advanced
expenses in accordance with the Company’s corporate documents, insurance
policies and/or in accordance with this Agreement.

 

(e)           The Executive shall not intentionally disparage the Company, any
of its products or practices, or any of its directors, officers, or employees,
whether orally, in writing or otherwise, at any time.  The Company (including
without limitation its directors) shall not

 

12

--------------------------------------------------------------------------------


 

intentionally disparage the Executive, whether orally, in writing or otherwise,
at any time.  Notwithstanding the foregoing: nothing in this Section 9(e) shall
(i) limit the ability of the Company or the Executive, as applicable, to provide
truthful testimony as required by law or any judicial or administrative process
or the Executive from making normal commercial competitive type statements in a
competitive business situation not based on his employment with the Company, or
(ii) prevent any Person from (x) responding publicly to incorrect, disparaging
or derogatory public statements to the extent reasonably necessary to correct or
refute such public statement or (y) making any truthful statement to the extent
necessary in any litigation, arbitration or mediation proceeding involving this
Agreement, including, but not limited to, the enforcement of this Agreement.  In
no event shall any termination of the Executive’s employment by the Company or
the Executive for any reason constitute disparagement for purposes of this
Section 9(e).

 

(f)            The Executive agrees that all strategies, methods, processes,
techniques, marketing plans, merchandising schemes, themes, layouts,
mechanicals, trade secrets, copyrights, trademarks, patents, ideas,
specifications and other material or work product (“Intellectual Property”) that
the Executive creates, develops or assembles in connection with his employment
hereunder shall become the permanent and exclusive property of the Company to be
used in any manner it sees fit, in its sole discretion.  The Executive shall not
communicate to the Company any ideas, concepts, or other intellectual property
of any kind (other than that required in his capacity as an officer of the
Company) which (i) were earlier communicated to the Executive in confidence by
any third party as proprietary information, or (ii) the Executive knows or has
reason to know is the proprietary information of any third party.  All
Intellectual Property created or assembled in connection with the Executive’s
employment hereunder shall be the permanent and exclusive property of the
Company.  The Company and the Executive mutually agree that all Intellectual
Property and work product created in connection with this Agreement, which is
subject to copyright, shall be deemed to be “work made for hire,” and that all
rights to copyrights shall be vested in the Company.  If for any reason the
Company cannot be deemed to have commissioned “work made for hire,” and its
rights to copyright are thereby in doubt, then the Executive agrees not to claim
to be the proprietor of the work prepared for the Company, and to irrevocably
assign to the Company, at the Company’s expense, all rights in the copyright of
the work prepared for the Company.

 

(g)           The Company and the Executive expressly acknowledge and agree that
the agreements and covenants contained in this Section 9 are reasonable.  In the
event, however, that any agreement or covenant contained in this Section 9 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

 

13

--------------------------------------------------------------------------------


 

(h)           As used in this Section 9, the term “Company” shall include the
Company and any of its direct or indirect subsidiaries within the meaning of
Code Section 424(f).

 

(i)            Any limitation on the Executive’s activities or any forfeiture of
benefits, equity or compensation based on violation of limitations on the
Executive’s activities shall not be based on any limitation that is any broader
than those set forth in this Section 9.

 

10.           Specific Performance.  It is recognized and acknowledged by the
Executive and the Company that a breach by such Person of such Person’s
covenants contained in Section 9 will cause irreparable damage to the Company or
the Executive, as applicable, and its or his goodwill or reputation, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, the
parties agree that in the event a party breaches any covenant contained in
Section 9, in addition to any other remedy which may be available at law or in
equity (or under any other agreement between the Company and the Executive), the
other party will be entitled to specific performance and injunctive relief.

 

11.           Purchases and Sales of the Company’s Securities.  The Executive
agrees to use his reasonable best efforts to comply in all respects with the
Company’s applicable written policies regarding the purchase and sale of the
Company’s securities by employees, as such written policies may be amended from
time to time and disclosed to the Executive.  In particular, and without
limitation, the Executive agrees that he shall not purchase or sell Company
securities while an employee during any “trading blackout period” as may be
determined by the Company and set forth in the Company’s applicable written
policies from time to time.

 

12.           Cooperation Regarding Insurance.  The Company and/or any of its
subsidiaries, divisions or Affiliates may, from time to time, apply for and
obtain, for its or their benefit and at its or their sole expense, key man life,
health, accident, disability, or other insurance upon the Executive, in any
amounts that it or they may deem necessary or desirable to protect its or their
respective interests, and the Executive agrees to reasonably cooperate with and
assist the Company or any such subsidiary, division or Affiliate in obtaining
any and all such insurance by submitting to all reasonable medical examinations,
if any, and by filling out, executing and delivering any and all insurance
applications and other instruments as may be reasonably necessary to obtain such
insurance.

 

13.           Representations.

 

(a)           The Executive hereby represents and warrants, to the best of his
knowledge, that he is not a party to or bound by any agreement, arrangement or
understanding, written or otherwise, which prohibits or in any manner restricts
his ability to enter into and fulfill his obligations under this Agreement
(other than confidentiality obligations with any of the Executive’s prior
employers).  The parties acknowledge and agree that the Executive shall not use
of disclose, or be permitted to use or disclose, any confidential or proprietary
information belonging to any prior employer in connection with the performance
of his duties under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)           The Company represents and warrants that (i) it is fully
authorized by action of the Board and of any Person whose action is required to
enter into this Agreement and perform its obligations; (ii) the execution,
delivery and performance of this Agreement by it does not and will not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which it is a party or by which it is bound;
and (iii) upon the execution and delivery of this Agreement by the parties, this
Agreement shall be a valid and binding obligation of the Company, enforceable
against it in accordance with its terms.

 

14.           Delegation and Assignment.  The Executive shall not delegate his
employment obligations under this Agreement to any other person.  The Company
may not assign any of its obligations hereunder other than to any entity that
acquires (by purchase, merger or otherwise) all or substantially all of the
Voting Stock or assets of the Company, provided such acquirer promptly assumes
all of the obligations hereunder of the Company in a writing delivered to the
Executive.  In the event of the Executive’s death while he is receiving
severance hereunder the remainder shall be paid to his estate.  In the event of
a merger or other combination, or the sale or liquidation of business and
assets, the Company shall use its reasonable best efforts to cause such assignee
or transferee to promptly and expressly assume the liabilities, obligations and
duties of the Company hereunder.

 

15.           Notices.  Any written notice required by this Agreement will be
deemed provided and delivered to the intended recipient when (a) delivered in
person by hand; or (b) three (3) days after being sent via U.S.  certified mail,
return receipt requested; or (c) one (1) day after being sent via by overnight
courier, in each case when such notice is properly addressed to the following
address and with all postage and similar fees having been paid in advance:

 

If to the Company:

 

Monster Worldwide, Inc.

622 Third Avenue

New York, New York 10017

Attn: General Counsel

 

with a copy to:

 

Dechert LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Martin Nussbaum, Esq.

 

If to the Executive: to him at the most recent address in the Company’s records.

 

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.

 

15

--------------------------------------------------------------------------------


 

16.           Binding Effect.  This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
permitted assigns.

 

17.           Entire Agreement.  This Agreement and any indemnification
agreement between the Executive and the Company constitute the entire agreement
between the parties with respect to the subject matter described in this
Agreement and supersedes all prior agreements, understandings and arrangements,
both oral and written, between the parties with respect to such subject matter. 
This Agreement may not be modified, amended, altered or rescinded in any manner,
except by written instrument signed by both of the parties hereto; provided,
however, that the waiver by either party of a breach or compliance with any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or compliance.

 

18.           Severability.  In case any one or more of the provisions of this
Agreement shall be held by any court of competent jurisdiction or any arbitrator
selected in accordance with the terms hereof to be illegal, invalid or
unenforceable in any respect, such provision shall have no force and effect, but
such holding shall not affect the legality, validity or enforceability of any
other provision of this Agreement; provided, however, that subsequent to the
severing of such provision from this Agreement, the parties shall negotiate in
good faith to amend this Agreement to contain an enforceable provision (if at
all possible) representing the intent of the parties with respect to such
severed provision.

 

19.           Dispute Resolution and Arbitration.  In the event that any dispute
arises between the Company and the Executive regarding or relating to this
Agreement and/or any aspect of the Executive’s employment relationship with the
Company, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties consent to
resolve such dispute through mandatory arbitration in New York City under the
then prevailing rules of the Judicial Arbitration and Mediation Services
(“JAMS”), before a single arbitrator mutually agreed to by the parties, or, if
an arbitrator has not been agreed upon by the 60th day of the demand for
arbitration by either party, appointed by JAMS.  The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction.  Notwithstanding the foregoing, however, should adequate
grounds exist for seeking immediate injunctive or immediate equitable relief,
any party may seek and obtain such relief.  The parties hereby consent to the
exclusive jurisdiction in the state and Federal courts of or in the State of New
York for purposes of seeking such injunctive or equitable relief as set forth
above.  The parties acknowledge and agree that, in connection with any such
arbitration and regardless of outcome, (a) each party shall pay all of its own
costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties. 
Notwithstanding the foregoing, the arbitrator may cause the losing party to pay
to the winning party (each as determined by the arbitrator consistent with its
decision on the merits of the arbitration) an amount equal to any reasonable
out-of-pocket costs and expenses incurred by the winning party with respect to
such arbitration (as may be equitably determined by the arbitrator).

 

16

--------------------------------------------------------------------------------


 

20.           Choice of Law.  The Executive and the Company intend and hereby
acknowledge that jurisdiction over disputes with regard to this Agreement, and
over all aspects of the relationship between the parties hereto, shall be
governed by the laws of the State of New York without giving effect to its
rules governing conflicts of laws.

 

21.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any manner the
meaning or interpretation of this Agreement.

 

22.           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  If any provision of
any agreement, plan, program, policy, arrangement or other written document
between or relating to the Company and the Executive conflicts with any
provision of this Agreement, the provision of this Agreement shall control and
prevail, unless the parties otherwise agree with specific reference to this
Section 22.

 

23.           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile or pdf, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.

 

24.           Force Majeure.  Neither Company nor the Executive shall be liable
for any delay or failure in performance of any part of this Agreement to the
extent that such delay or failure is caused by an event beyond its reasonable
control including, but not be limited to, fire, flood, explosion, war, strike,
embargo, government requirement, acts of civil or military authority, and acts
of God not resulting from the negligence of the claiming party.

 

25.           Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold
pursuant to applicable law.  The Company shall be entitled to rely on an opinion
of counsel if any questions as to the amount or requirement of withholding shall
arise.

 

26.           Code Section 409A.  The parties understand and agree that certain
payments contemplated by this Agreement may be “deferred compensation” for
purposes of Code Section 409A.  Notwithstanding any provision of this Agreement
to the contrary, any payments constituting deferred compensation required to be
made upon or in respect of the Executive’s termination of employment hereunder
shall not be made prior to the first day of the seventh month after the
Executive’s termination of employment, to the extent necessary to comply with
Code Section 409A(2)(B)(i).  The Company shall identify in writing delivered to
the Executive any payments it reasonably determines are subject to delay under
this Section 26 and shall

 

17

--------------------------------------------------------------------------------


 

promptly pay any such amounts, without interest, at the conclusion of the
applicable six month period (or, if later, when scheduled to be paid under the
terms of the Agreement).  No deferred compensation payable hereunder shall be
subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Agreement and consistent with
Code Section 409A.  If any compensation or benefits provided by this Agreement
may result in the application of Section 409A of the Code, the Company shall, in
consultation and agreement with the Executive, modify this Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such Code
Section 409A or in order to comply with the provisions of Code Section 409A,
other applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions.  The parties also
agree that all amounts required to be paid hereunder to the Executive or his
estate or beneficiaries shall, notwithstanding any other provision in this
Agreement required such amounts to be paid at a different time, be paid by no
later than the latest date by which such amounts would have to be paid in order
not to be treated under Code Section 409A as includible in gross income for any
tax year earlier than the tax year in which such payment otherwise was scheduled
to be made under the terms of this Agreement.

 

27.           Survivorship.  Except as otherwise expressly set forth in this
Agreement, to the extent necessary to carry out the intentions of the parties
hereunder, the respective rights and obligations of the parties hereunder shall
survive any termination of the Executive’s employment.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

/s/ Salvatore Iannuzzi

 

By:

Salvatore Iannuzzi

 

Its:

Chairman of the Board, President and
Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ James M. Langrock

 

 James M. Langrock

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

General Release

 

IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, dated as of May 15, 2008, (the “Agreement”) by and
between James M. Langrock (the “Executive”) and Monster Worldwide, Inc. (the
“Company”), the Executive on behalf of himself and his heirs, executors,
administrators, and assigns, releases and discharges the Company and its past
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors, employees, agents, and/or
owners, and their respective successors, and assigns and any other person or
entity claimed to be jointly or severally liable with the Company or any of the
aforementioned persons or entities (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
including without limitation, any and all matters relating to the Executive’s
employment by the Company and the cessation thereof, and any and all matters
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the New York State and New York City Human Rights Laws, the New York Labor Laws,
and any other equivalent or similar federal, state, or local statute; provided,
however, that the Executive does not release or discharge the Released Parties
from any of the Company’s obligations to him under the Agreement, any vested
benefit the Executive may be due under a tax qualified plan sponsored or
maintained by the Company or Losses arising under the ADEA which arise after the
date on which the Executive executes this general release.  It is understood
that nothing in this general release is to be construed as an admission on
behalf of the Released Parties of any wrongdoing with respect to the Executive,
any such wrongdoing being expressly denied.

 

The Executive represents and warrants that he fully understands the terms of
this general release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

20

--------------------------------------------------------------------------------


 

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding.  However, nothing in this general release shall preclude
or prevent the Executive from filing a claim, which challenges the validity of
this general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.

 

The Executive may take twenty-one (21) days to consider whether to execute this
General Release.  Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the office of the Company’s Corporate Secretary. 
If seven (7) days pass without receipt of such notice of revocation, this
General Release shall become binding and effective on the eighth (8th) day after
the execution hereof (the “Effective Date”).

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

 

 

 

James M. Langrock

 

 

 

Dated:

 

 

21

--------------------------------------------------------------------------------